DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 10/8/2020.  Claims 1-6 are pending where claims 1-6 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brand [US 2010/0161759 A1] in view of Sawhney et al [US 8,370,312].
With regard to claim 1, Brand teaches an apparatus for managing integrated storage, comprising: a data distribution and storage unit for distributing data in order to store the distributed data in the integrated storage, the integrated storage including an on-premises storage and a cloud storage (see paragraphs [0020], [0021], and [0036]; the device allows for distributing data amongst the storage system); 
a data manipulation unit for providing the integrated storage as a virtual data storage regardless of a location at which the distributed data is actually stored (see 
and a storage connection unit for providing a user client with an interface for the virtual data storage as a single virtual storage unit (see paragraphs [0020] and [0021]; the user can view the files as though they were all stored locally even if they are spread out amongst a plurality of different devices).
Brand does not appear to explicitly teach a storage management unit for connecting to the integrated storage and providing information about storage tiering pertaining to the distributed data; wherein the information about storage tiering varies depending on performance of storage, time during which the distributed data is used, and a frequency with which the distributed data is accessed, wherein the storage management unit provides a function of storing the distributed data using the storage tiering based on storage performance, time of data usage, and data access frequency, wherein the storage management unit initially stores the distributed data in a high-speed storage in the integrated storage and then moves the stored data to a lower tier of storage in the integrated storage based on a change of the data access frequency, and wherein the storage management unit automatically moves the distributed data between storage tiers depending on characteristics of the distributed data.
Sawhney teaches providing information about storage tiering pertaining to the distributed data (see col 8, lines 5-42; col 9, lines 30-43; and col 12, lines 5-30; the system can have storage tiering policies and information to determine the tiering of storage systems for high versus low performance and the ability to move files from primary storage to a cloud storage based on frequency, or lack, of access);

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand by providing means to utilize performance and other statistical metrics as taught by Sawhney in order to determine how to place and move data in the storage system to optimize the storage capacity and load of the respective storage units while maintaining quality performance by ensuring that high-performance storage systems store the frequently accessed files.
Brand in view of Sawhney teach a storage management unit for connecting to the integrated storage and providing information about storage tiering pertaining to the distributed data; and wherein the storage management unit provides a function of storing the distributed data using the storage tiering based on storage performance, time of data usage, and data access frequency, wherein the storage management unit initially stores the distributed data in a high-speed storage in the integrated storage and then moves the stored data to a lower tier of storage in the integrated storage based on a change of the data access frequency, and wherein the storage management unit automatically moves the distributed data between storage tiers depending on characteristics of the distributed data (see Brand, paragraphs [0020], [0021], and [0036]; see Sawhney, see col 8, lines 5-42; col 9, lines 30-43; and col 12, lines 5-30; the 

With regard to claim 2, Brand in view of Sawhney teach wherein the storage connection unit provides a user access mechanism for using the single virtual storage unit, wherein the user access mechanism varies depending on a type of the single virtual storage unit (see paragraph [0034]; the system provides a unified protocol where the system can transparently translate into the proprietary communication protocol types required for each respective storage provider).

With regard to claim 3, Brand in view of Sawhney teach wherein the data manipulation unit converts the data to be stored in the single virtual storage unit by performing at least one of fragmentation, encryption, and compression of the data and stores the converted data (see Brand, paragraph [0030]; the system can utilize at least encryption for storing data in the storage system).

With regard to claims 4-6, these claims are substantially similar to claims 1-3 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the first paragraph on page 5 through the last paragraph on page 6) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references cannot teach the claim limitations including the initially storing limitation and automatically moving databased on characteristics of the data as recited in the claim. The Examiner respectfully disagrees.  In particular, the applicant argues that the references are silent about how data is initially stored and then by what information it is moved among storage elements.  As seen from the 35 USC 103 rejections, the Brand reference illustrates in paragraphs [0020] and [0021] that the system can determine which data is frequently or recently accessed as well as load balancing mechanisms where the Sawhney reference illustrates in column 12 (lines 4-27) that data may be moved/migrated based on various characteristics including last access time as well as based on frequency of access of the data (e.g. less frequently accessed data is moved away from the high-performance storage).  As for the initially loading aspects, Sawhney additionally teaches data placement policies that illustrate the initially loading of the data where the policies can dictate that the initially loaded data be stored on the high-performance, low-latency storage.  Therefore, as can be seen, the cited prior art references teach, or fairly suggest the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/24/2021